In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Westchester County (Davidson, J.), entered April 28, 2008, as, after a hearing, found that she had neglected her newborn son.Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.*770The appeal from the portion of the order of fact-finding and disposition which, after a hearing, found that the mother neglected her newborn son, was not rendered academic by reason of the mother’s subsequent execution of a surrender of the child for adoption, since that adjudication constitutes a permanent and significant stigma which might indirectly affect the mother’s status in future proceedings (see generally Matter of Ifeiye O., 53 AD3d 501, 502 [2008]; Matter of Daqwuan G., 29 AD3d 694 [2006]).Contrary to the mother’s contentions, the Family Court’s finding of neglect based upon the mother’s history of mental illness, which impaired her ability to safely care for the subject child, and her failure to exercise a minimum degree of care in supplying the child with adequate food, clothing, and shelter, was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i]; see also Matter of Ifeiye O., 53 AD3d 501 [2008]; Matter of Krewsean S., 273 AD2d 393 [2000]).The mother’s remaining contentions are without merit. Mastro, J.P., Santucci, Chambers and Lott, JJ., concur.